Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 1 of 15 Page ID #:424
                                                                          #:439




  1   Jin S. Choi, Esq. [State Bar 180270]
      E-Mail: jchoi@lbaclaw.com
  2   Christina M. Sprenger, Esq. [State Bar No. 205105]
  3
      E-Mail: csprenger@lbaclaw.com
      Sahra Nadine Agharezaei, Esq. [State Bar No. 333637]
  4
      E-Mail: sagharezaei@lbaclaw.com
      LAWRENCE BEACH ALLEN & CHOI, PC
  5   E-Mail: courtemails@lbaclaw.com
      2677 North Main Street, Suite 370
  6   Santa Ana, California 92705
      Telephone No.: (714) 479-0180
  7   Facsimile No.: (714) 479-0181
  8   Attorneys for Defendant County of Orange
  9
                           UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      DWAYNE SHIRLEY,              )        Case No. 8:19-cv-02078-JLS-PD
 13                                )
 14               Plaintiff,       )       STIPULATED PROTECTIVE ORDER –
                                   )       DISCOVERY MATTER
 15
      v.                           )
 16                                )
      ORANGE COUNTY,               )
 17
                                   )        MATTER FOR DETERMINATION BY
 18               Defendant.       )        THE HONORABLE PATRICIA A.
      ____________________________ )        DONAHUE
 19
 20
 21   1.    STIPULATED PROTECTIVE ORDER
 22         1.1. PURPOSES AND LIMITATIONS
 23         Discovery in this action is likely to involve production of confidential,
 24   proprietary, or private information for which special protection from public
 25   disclosure and from use for any purpose other than prosecuting this litigation may
 26   be warranted. The Parties agree that a protective order may be entered so as to
 27   facilitate the exchange of information that each contends is confidential.
 28   Accordingly, the Parties hereby stipulate and petition the Court to enter the


                                            1
                               STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 2 of 15 Page ID #:425
                                                                          #:440




  1   following Stipulated Protective Order. The Parties acknowledge that this Order
  2   does not confer blanket protections on all disclosures or responses to discovery and
  3   that the protection it affords from public disclosure and use extends only to the
  4   limited information or items that are entitled to confidential treatment under the
  5   applicable legal principles. The Parties further acknowledge, as set forth in Section
  6   12.3 below, that this Stipulated Protective Order does not entitle them to file
  7   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  8   that must be followed and the standards that will be applied when a party seeks
  9   permission from the court to file material under seal.
 10         1.2. GOOD CAUSE STATEMENT
 11         This action is likely to involve the exchange of confidential and/or official
 12   documents, items, or materials and other information which contain sensitive
 13   confidential information that derives actual or potential value from not being
 14   generally known to the public, and are the subject of reasonable efforts to maintain
 15   their confidentiality and for which special protection from public disclosure and
 16   from use for any purpose other than prosecution of this action is warranted. In
 17   addition, the Parties will exchange documents, items, or materials, the broad or
 18   public dissemination of which is substantially likely to cause harm to the privacy
 19   rights of the Parties and non-parties. Such confidential and proprietary materials
 20   may consist of, amongst other things: Plaintiff’s medical, criminal, jail, and other
 21   records; confidential custody operations information including jail security footage;
 22   in-custody video footage, photographs, and/or documents containing highly personal
 23   information that may implicate privacy rights of third party inmates or jail staff;
 24   documents related to the investigation of possible criminal conduct; and other
 25   confidential research, development, or operations information which is otherwise
 26   generally unavailable to the public, or which may be privileged or otherwise
 27   protected from disclosure under state or federal statutes, court rules, case
 28   decisions, or common law. Accordingly, to expedite the flow of information, to

                                             2
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 3 of 15 Page ID #:426
                                                                          #:441




  1   facilitate the prompt resolution of disputes over confidentiality of discovery
  2   materials, to adequately protect information the Parties are entitled to keep
  3   confidential, to ensure that the Parties are permitted reasonable necessary uses of
  4   such material in preparation for and in the conduct of trial, to address their handling
  5   at the end of the litigation, and serve the ends of justice, a protective order for such
  6   information is justified in this matter. It is the intent of the Parties that information
  7   will not be designated as confidential for tactical reasons and that nothing be so
  8   designated without a good faith belief that it has been maintained in a confidential,
  9   non-public manner, and there is good cause why it should not be part of the public
 10   record of this case.
 11   2.     DEFINITIONS
 12          2.1    Action: Dwayne Michale Shirley v. County of Orange, et al., Case No.:
 13   8:19-cv-02078-JLS-PD.
 14          2.2    Challenging Party: a Party or Non-Party that challenges the
 15   designation of information or items under this Order.
 16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 17   how it is generated, stored or maintained) or tangible things that qualify for
 18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 19   the Good Cause Statement.
 20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 21   their support staff).
 22          2.5    Designating Party: a Party or Non-Party that designates information or
 23   items that it produces in disclosures or in responses to discovery as
 24   “CONFIDENTIAL.”
 25          2.6    Disclosure or Discovery Material: all items or information, regardless
 26   of the medium or manner in which it is generated, stored, or maintained (including,
 27   among other things, testimony, transcripts, and tangible things), that are produced or
 28   generated in disclosures or responses to discovery in this matter.

                                              3
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 4 of 15 Page ID #:427
                                                                          #:442




  1         2.7    Expert: a person with specialized knowledge or experience in a matter
  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3   an expert witness or as a consultant in this Action.
  4         2.8    House Counsel: attorneys who are employees of a party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7         2.9    Non-Party: any natural person, partnership, corporation, association, or
  8   other legal entity not named as a Party to this Action.
  9         2.10 Outside Counsel of Record: attorneys who are not employees of a
 10   party to this Action but are retained to represent or advise a party to this Action and
 11   have appeared in this Action on behalf of that party or are affiliated with a law firm
 12   which has appeared on behalf of that party, and includes support staff.
 13         2.11 Party: any party to this Action, including all of its officers, directors,
 14   employees, consultants, retained experts, and Outside Counsel of Record (and their
 15   support staffs).
 16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17   Discovery Material in this Action.
 18         2.13 Professional Vendors: persons or entities that provide litigation
 19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21   and their employees and subcontractors.
 22         2.14 Protected Material: any Disclosure or Discovery Material that is
 23   designated as “CONFIDENTIAL.”
 24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 25   Material from a Producing Party.
 26   ///
 27   ///
 28   ///

                                             4
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 5 of 15 Page ID #:428
                                                                          #:443




  1   3.    SCOPE
  2         The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above), but also (1) any information copied or
  4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  5   compilations of Protected Material; and (3) any testimony, conversations, or
  6   presentations by Parties or their Counsel that might reveal Protected Material.
  7         Any use of Protected Material at trial shall be governed by the orders of the
  8   trial judge. This Order does not govern the use of Protected Material at trial.
  9   4.    DURATION
 10         Even after final disposition of this litigation, the confidentiality obligations
 11   imposed by this Order shall remain in effect until a Designating Party agrees
 12   otherwise in writing or a court order otherwise directs. Final disposition shall be
 13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 14   or without prejudice; and (2) final judgment herein after the completion and
 15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 16   including the time limits for filing any motions or applications for extension of time
 17   pursuant to applicable law.
 18   5.    DESIGNATING PROTECTED MATERIAL
 19         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 20         Each Party or Non-Party that designates information or items for protection
 21   under this Order must take care to limit any such designation to specific material
 22   that qualifies under the appropriate standards. The Designating Party must
 23   designate for protection only those parts of material, documents, items, or oral or
 24   written communications that qualify so that other portions of the material,
 25   documents, items, or communications for which protection is not warranted are not
 26   swept unjustifiably within the ambit of this Order.
 27   ///
 28   ///

                                             5
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 6 of 15 Page ID #:429
                                                                          #:444




  1         Mass, indiscriminate, or routinized designations are prohibited. Designations
  2   that are shown to be clearly unjustified or that have been made for an improper
  3   purpose (e.g., to unnecessarily encumber the case development process or to impose
  4   unnecessary expenses and burdens on other Parties) may expose the Designating
  5   Party to sanctions.
  6         If it comes to a Designating Party’s attention that information or items that it
  7   designated for protection do not qualify for protection, that Designating Party must
  8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  9         5.2    Manner and Timing of Designations. Except as otherwise provided in
 10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 12   under this Order must be clearly so designated before the material is disclosed or
 13   produced.
 14         Designation in conformity with this Order requires:
 15         (a) for information in documentary form (e.g., paper or electronic
 16   documents, but excluding transcripts of depositions or other pretrial or trial
 17   proceedings), that the Producing Party affix at a minimum, the legend
 18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 19   contains protected material. If only a portion or portions of the material on a page
 20   qualifies for protection, the Producing Party also must clearly identify the protected
 21   portion(s) (e.g., by making appropriate markings in the margins).
 22         A Party or Non-Party that makes original documents available for inspection
 23   need not designate them for protection until after the inspecting Party has indicated
 24   which documents it would like copied and produced. During the inspection and
 25   before the designation, all of the material made available for inspection shall be
 26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 27   documents it wants copied and produced, the Producing Party must determine which
 28   documents, or portions thereof, qualify for protection under this Order. Then, before

                                             6
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 7 of 15 Page ID #:430
                                                                          #:445




  1   producing the specified documents, the Producing Party must affix the
  2   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  3   portion or portions of the material on a page qualifies for protection, the Producing
  4   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  5   markings in the margins).
  6         (b) for testimony given in depositions that the Designating Party identify
  7   the Disclosure or Discovery Material on the record, before the close of the
  8   deposition all protected testimony.
  9         (c) for information produced in some form other than documentary and
 10   for any other tangible items, that the Producing Party affix in a prominent place on
 11   the exterior of the container or containers in which the information is stored the
 12   legend “CONFIDENTIAL.” If only a portion or portions of the information
 13   warrants protection, the Producing Party, to the extent practicable, shall identify the
 14   protected portion(s).
 15         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 16   failure to designate qualified information or items does not, standing alone, waive
 17   the Designating Party’s right to secure protection under this Order for such material.
 18   Upon timely correction of a designation, the Receiving Party must make reasonable
 19   efforts to assure that the material is treated in accordance with the provisions of this
 20   Order.
 21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 22         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 23   designation of confidentiality at any time that is consistent with the Court’s
 24   Scheduling Order.
 25         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 26   resolution process under Local Rule 37.1 et seq.
 27         6.3    The burden of persuasion in any such challenge proceeding shall be on
 28   the Designating Party. Frivolous challenges, and those made for an improper

                                             7
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 8 of 15 Page ID #:431
                                                                          #:446




  1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  2   Parties) may expose the Challenging Party to sanctions. Unless the Designating
  3   Party has waived or withdrawn the confidentiality designation, all Parties shall
  4   continue to afford the material in question the level of protection to which it is
  5   entitled under the Producing Party’s designation until the Court rules on the
  6   challenge.
  7   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  8         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  9   disclosed or produced by another Party or by a Non-Party in connection with this
 10   Action only for prosecuting, defending, or attempting to settle this Action. Such
 11   Protected Material may be disclosed only to the categories of persons and under the
 12   conditions described in this Order. When the Action has been terminated, a
 13   Receiving Party must comply with the provisions of section 13 below (FINAL
 14   DISPOSITION).
 15         Protected Material must be stored and maintained by a Receiving Party at a
 16   location and in a secure manner that ensures that access is limited to the persons
 17   authorized under this Order.
 18         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 19   otherwise ordered by the court or permitted in writing by the Designating Party, a
 20   Receiving Party may disclose any information or item designated
 21   “CONFIDENTIAL” only to:
 22         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 23   well as employees of said Outside Counsel of Record to whom it is reasonably
 24   necessary to disclose the information for this Action;
 25         (b) the officers, directors, and employees (including House Counsel) of
 26   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 27   ///
 28   ///

                                             8
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 9 of 15 Page ID #:432
                                                                          #:447




  1         (c) Experts (as defined in this Order) of the Receiving Party to whom
  2   disclosure is reasonably necessary for this Action and who have signed the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4         (d) the court and its personnel;
  5         (e) court reporters and their staff;
  6         (f) professional jury or trial consultants, mock jurors, and Professional
  7   Vendors to whom disclosure is reasonably necessary for this Action and who have
  8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9         (g) the author or recipient of a document containing the information or a
 10   custodian or other person who otherwise possessed or knew the information;
 11         (h) during their depositions, witnesses, and attorneys for witnesses, in the
 12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 14   will not be permitted to keep any confidential information unless they sign the
 15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 16   agreed by the Designating Party or ordered by the court. Pages of transcribed
 17   deposition testimony or exhibits to depositions that reveal Protected Material may
 18   be separately bound by the court reporter and may not be disclosed to anyone except
 19   as permitted under this Stipulated Protective Order; and
 20         (i) any mediator or settlement officer, and their supporting personnel,
 21   mutually agreed upon by any of the Parties engaged in settlement discussions.
 22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 23         IN OTHER LITIGATION
 24         If a Party is served with a subpoena or a court order issued in other litigation
 25   that compels disclosure of any information or items designated in this Action as
 26   “CONFIDENTIAL,” that Party must:
 27         (a) promptly notify in writing the Designating Party. Such notification
 28   shall include a copy of the subpoena or court order;

                                             9
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 10 of 15 Page ID #:433
                                                                           #:448




   1         (b) promptly notify in writing the party who caused the subpoena or order
   2   to issue in the other litigation that some or all of the material covered by the
   3   subpoena or order is subject to this Protective Order. Such notification shall include
   4   a copy of this Stipulated Protective Order; and
   5         (c) cooperate with respect to all reasonable procedures sought to be
   6   pursued by the Designating Party whose Protected Material may be affected.
   7         If the Designating Party timely seeks a protective order, the Party served with
   8   the subpoena or court order shall not produce any information designated in this
   9   action as “CONFIDENTIAL” before a determination by the court from which the
  10   subpoena or order issued, unless the Party has obtained the Designating Party’s
  11   permission. The Designating Party shall bear the burden and expense of seeking
  12   protection in that court of its confidential material and nothing in these provisions
  13   should be construed as authorizing or encouraging a Receiving Party in this Action
  14   to disobey a lawful directive from another court.
  15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  16         PRODUCED IN THIS LITIGATION
  17         (a) The terms of this Order are applicable to information produced by a
  18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  19   produced by Non-Parties in connection with this litigation is protected by the
  20   remedies and relief provided by this Order. Nothing in these provisions should be
  21   construed as prohibiting a Non-Party from seeking additional protections.
  22         (b) In the event that a Party is required, by a valid discovery request, to
  23   produce a Non-Party’s confidential information in its possession, and the Party is
  24   subject to an agreement with the Non-Party not to produce the Non-Party’s
  25   confidential information, then the Party shall:
  26                (1) promptly notify in writing the Requesting Party and the Non-Party
  27   that some or all of the information requested is subject to a confidentiality
  28   agreement with a Non-Party;

                                              10
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 11 of 15 Page ID #:434
                                                                           #:449




   1                (2) promptly provide the Non-Party with a copy of the Stipulated
   2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   3   specific description of the information requested; and
   4                (3) make the information requested available for inspection by the
   5   Non-Party, if requested.
   6         (c) If the Non-Party fails to seek a protective order from this court within
   7   14 days of receiving the notice and accompanying information, the Receiving Party
   8   may produce the Non-Party’s confidential information responsive to the discovery
   9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  10   not produce any information in its possession or control that is subject to the
  11   confidentiality agreement with the Non-Party before a determination by the court.
  12   Absent a court order to the contrary, the Non-Party shall bear the burden and
  13   expense of seeking protection in this court of its Protected Material.
  14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  16   Protected Material to any person or in any circumstance not authorized under this
  17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  20   persons to whom unauthorized disclosures were made of all the terms of this Order,
  21   and (d) request such person or persons to execute the “Acknowledgment and
  22   Agreement to Be Bound” that is attached hereto as Exhibit A.
  23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  24         PROTECTED MATERIAL
  25         When a Producing Party gives notice to Receiving Parties that certain
  26   inadvertently produced material is subject to a claim of privilege or other protection,
  27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever

                                               11
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 12 of 15 Page ID #:435
                                                                           #:450




   1   procedure may be established in an e-discovery order that provides for production
   2   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),
   3   insofar as the Parties reach an agreement on the effect of disclosure of a
   4   communication or information covered by the attorney-client privilege or work
   5   product protection, the Parties may incorporate their agreement in the Stipulated
   6   Protective Order submitted to the Court.
   7   12.   MISCELLANEOUS
   8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   9   person to seek its modification by the Court in the future.
  10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  11   Protective Order no Party waives any right it otherwise would have to object to
  12   disclosing or producing any information or item on any ground not addressed in this
  13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  14   ground to use in evidence of any of the material covered by this Protective Order.
  15         12.3 Filing Protected Material. A Party that seeks to file under seal any
  16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  17   only be filed under seal pursuant to a court order authorizing the sealing of the
  18   specific Protected Material at issue. If a Party's request to file Protected Material
  19   under seal is denied by the court, then the Receiving Party may file the information
  20   in the public record unless otherwise instructed by the court
  21   13.   FINAL DISPOSITION
  22          After the final disposition of this Action, as defined in paragraph 4, within 60
  23   days of a written request by the Designating Party, each Receiving Party must return
  24   all Protected Material to the Producing Party. As used in this subdivision, “all
  25   Protected Material” includes all copies, abstracts, compilations, summaries, and any
  26   other format reproducing or capturing any of the Protected Material. The Receiving
  27   Party must submit a written certification to the Producing Party (and, if not the same
  28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                                              12
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 13 of 15 Page ID #:436
                                                                           #:451




             "QSJM 
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 14 of 15 Page ID #:437
                                                                           #:452




   1                                         EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I, ____________________________________[print or type full name], of
   4                                           [print or type full address], declare under
   5   penalty of perjury that I have read in its entirety and understand the Stipulated
   6   Protective Order that was issued by the United States District Court for the Central
   7   District of California on [date] in the case of Dwayne Michale Shirley v. Orange
   8   County, et al., Case No.: 8:19-cv-02078-JLS-PD. I agree to comply with and to be
   9   bound by all the terms of this Stipulated Protective Order and I understand and
  10   acknowledge that failure to so comply could expose me to sanctions and punishment
  11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12   any information or item that is subject to this Stipulated Protective Order to any
  13   person or entity except in strict compliance with the provisions of this Order.
  14   I further agree to submit to the jurisdiction of the United States District Court for the
  15   Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint                                      [print
  18   or type full name] of                                       [print or type full address
  19   and telephone number] as my California agent for service of process in connection
  20   with this action or any proceedings related to enforcement of this Stipulated
  21   Protective Order.
  22   Date:
  23   City and State where sworn and signed:
  24   Printed name:
  25   Signature:
  26
  27
  28


                                              14
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02078-JLS-PD Document 66
                                   67 Filed 04/06/21 Page 15 of 15 Page ID #:438
                                                                           #:453
